 

“a | = FILED
IN THE UNITED STATES DISTRICT COURT oo: CHARLOTTE, NC
FOR THE WESTERN DISTRICT OF NORTH CAROLINA FEB 17 2021
CHARLOTTE DIVISION

P US DISTRICT COURT
UNITED STATES OF AMERICA ) DOCKET NO.: 3:42) (RYH WESTERN DISTRICT OF No

 

)
v, ) UNDER SEAL
) ORDER TO SEAL THE INDICTMENT
DENNIS LEE JOHNSON )
)

UPON MOTION of the United States of America, by and through R. Andrew Murray,
United States Attorney for the Western District of North Carolina, for an order directing that the
Indictment, Motion to Seal and this Order be sealed, to protect the secrecy of the on-going nature
of the investigation in this matter until further order of this court,

IT 1S HEREBY ORDERED that the Indictment, Motion to Seal and this Order, be
sealed until further order of this court.

The Clerk is directed to certify copies of this Order to the United States Attorney's
Office.

Th
This the i] day of February, 2021.

UNITED STATES MAGISTRATE JUDGE

 

Case 3:21-cr-00044-RJC-DSC Document 2 Filed 02/17/21 Page 1of1
